By the Court.

A bill supplementary, a bill of revivor, review, or for varying or carrying into effect a former decree, must be bro’t in the same County where the original suit was entered and the proceedings are of record. The terms of the Supreme Court and Court of Chancery are holden for each County severally, and the records in each kept by a separate Clerk, and the records and proceedings of the Court, in any County, are before the Court in that County only. The proceedings in causes of this nature must be on record before the Court, which cannot be in another County. They may be compared to proceedings on a scire facias, to revive a judgment, or to have execution, which, it has always been holden, must, if before the Supreme Court, be brought in the same County where the original judgment is of record. To adopt a different practice would occasion great difficulty and inconvenience. With us, the records cannot be removed — a transcript only can be had. It frequently becomes necessary to examine the original files and. records.
There can be no justifiable reason for permitting a practice so inconvenient and unprecedented.
The bill musttherefore be dismissed, but without prejudice.